                        Case 3:19-mc-00068                    Document 1             Filed 01/31/19           Page 1 of 63

 AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means



                                        UNITED STATES DISTRICT COURT
                                                                          for the
                                                                District of Oregon

                In the Matter of the Search of                                )
          (Briefly describe the property to be searched
                                                                                                            '19 -MC- 6 8{Jr. ✓ f')
                                                                              )
           or identify the person by name and address)                        )              Case No.
Premises and vehicles as described in Attachments A-1                         )
                    through A-6                                               )
                                                                              )

     APPLICATION FOR AW ARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that 6n the following person or property (identify the person or describe the
property to be searched and give its location):
  as described in Attachments A-1 through A-6 hereto,

located in the                                    District of _ _ _ _ _O_r_e~g~o_n_ _ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):
  The information and items set forth in Attachment B hereto.


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ii evidence of a crime;
                  ii contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
               Code Section                                                              Offense Description
        21 U.S.C. § 841(a)(1)                      Distribution of Methamphetamine and Heroin
        21 U.S.C. § 843(b)                         Conspiracy to Distribute
        21 U.S.C. § 846
         The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.


           ii
                                                                                                   JOL
                Continued on the attached sheet.
           0    Delayed notice of - ~ days (give exact ending date if more than 30 days:                  _ _ _ _ _ ) is requested under
                18 U.S.C. § 3103a, the basis ofwhich is set forth on the a~ache




                                                                                                 ecial Agenl J e f f , £ , , DEA
                                                                                                        Printed name and title

Attested to by the applicant in ac ordance with the requirements of Fed. R. Crim. P. 4.1 by
_ _ _ _Telephone at                 J
                                  a.mJ . .             (specify reliable electronic me s).


Date:           [ c3( 19
City and state: Portland, Oregon                                                                  costa, United States Magistrate Judge
                                                                                                        Printed name and title
           Case 3:19-mc-00068         Document 1      Filed 01/31/19     Page 2 of 63




                                      ATTACHMENT A-1

                                    Property to Be Searched

       The property to be searched is located at 18850 SW Farmington Road, Apartment 23,

Beaverton, Oregon ("Apartment 23"). Apartment 23 is further described as a multi-family

residential apartment complex located on the south side of SW Farmington Road, the residence

is beige in color with green trim. The front door appears to be beige in color and faces towards

the west. On the face of the door, the numbers, "23," are affixed to the door and run horizontally.




Attachment A-1                                                                              Page 1
            Case 3:19-mc-00068         Document 1      Filed 01/31/19    Page 3 of 63




                                      ATTACHMENT A-2

                                     Property to Be Searched

       The property to be searched is located at 13905 SW Hazel Street, Beaverton, Oregon

("Hazel Residence"). Hazel Residence is further described as a two-family duplex home

located on the north side
                      y
                          of SW Hazel Street, the residence is white in color with white trim.

The residence is the eastern most unit on the right side of the duplex. The front door appears to

be white in color and faces towards the south. On the southern face of the home, the numbers,

"13905," are affixed to the trim and run horizontally to the right of the front door. The backyard

area behind 13905 SW Hazel Street and the adjacent unit are separated by a fence distinguishing

the two properties. Within the backyard and on the curtilage of 13905 SW Hazel Street is a

storage shed and this is included in the area to be searched.




Attachment A-2                                                                              Page 1
         Case 3:19-mc-00068       Document 1     Filed 01/31/19   Page 4 of 63




                                  ATTACHMENT A-3

                                Property to Be Searched

      The property to be searched is a 2007 gray Toyota Camry, Oregon license plate

9W4347, vehicle identification number (VIN): 4T1BE46K77U015944 (the "Gray Camry")




Attachment A-3                                                                        Page 1
          Case 3:19-mc-00068     Document 1     Filed 01/31/19    Page 5 of 63




                                 ATTACHMENT A-4

                                Property to Be Searched

      The property to be searched is a 2011 white Ford F-150, Oregon temporary tag

P275770 and vehicle identification number (VIN): 1RTMR1CM2BKD53397 (the "White

Ford").




Attachment A-4                                                                       Page 1
         Case 3:19-mc-00068       Document 1     Filed 01/31/19   Page 6 of 63




                                  ATTACHMENT A-5

                                Property to Be Searched

      The property to be searched is a 2007 red Honda Accord, Oregon license plate

513KWP, vehicle identification number (VIN): 1HGCM568X7A221882 (the "Red Accord").




Attachment A-5                                                                       Page 1
            Case 3:19-mc-00068    Document 1     Filed 01/31/19    Page 7 of 63




                                  ATTACHMENT A-6

                                 Property to Be Searched

      The property to be searched is a 2009 green Chevrolet Malibu, Oregon license plate

539LBL, vehicle identification number (VIN): 1G1ZK57B39F233136 (the "Green

Malibu").




Attachment A-6                                                                      Page 1
             Case 3:19-mc-00068         Document 1       Filed 01/31/19     Page 8 of 63




                                        ATTACHMENT B

                                         Items to Be Seized

        The items to be searched for, seized, and examined, are those items on/in the premises

and vehicles described in Attachments A-1 through A-6, that contain evidence, contraband,

fruits, and instrumentalities of violations of Title 21, United States Code, Sections 841(a)(l),

841(b)(l)(A), 843(b) and 846. The items to be seized cover the period of September 2013

through the date of the execution of the search warrant.

        1.      The items referenced above to be searched for, seized, and examined are as

follows:

        a.      Controlled substances, including but not limited to methamphetamine and heroin

held in violation of 21 U.S.C. Sections 841(a)(l) and 846;

        b.      Firearms and other dangerous weapons and ammunition;

        c.      Financial profits, proceeds and instrumentalities of trafficking in narcotics and

money laundering, including U.S. Currency and other items of value;

        d.      Paraphernalia for packaging, smuggling, proces~ing, diluting, manufacturing,

weighing, and distributing controlled substances, for example: hidden compartments, scales,

blenders, funnels, sifters, grinders, glass panes, mirrors, razor blades, plastic bags, heat sealing

devices, and dilutants such as inositol, vitamin B 12, etc.;

        e.      Books, records, receipts, notes, ledgers, and other documents relating to the

manufacture and distribution of controlled substances; money laundering, communications

between members of the conspiracy, and evidence of the use of apparently legitimate businesses

to disguise profits;


Page 1 - Attachment B                                               USAOVersion Rev. June 2017
             Case 3:19-mc-00068         Document 1       Filed 01/31/19      Page 9 of 63




        f.      Personal books and papers reflecting names, addresses, telephone numbers, and

other contact or identification data relating to the manufacture, importation and distribution of

controlled substances, and money laundering;

        g.      Financial records relating to controlled substances income and expenditures of

money and wealth, to wit: money orders, wire transfer records, cashier's checks and receipts,

account records, passbooks, tax records, safe deposit box keys and records, checkbooks, and

check registers, as well as precious metals and gems such as gold, silver, diamonds, etc.;

        h.      Items of personal property that tend to identify the person(s) in residence,

occupancy, control, or ownership of the premises, including but not limited to canceled mail,

deeds, leases, rental agreements, photographs, personal telephone books, diaries, utility and

telephone bills, statements, identification documents, and keys;

       1.       Documents indicating travel in interstate and foreign commerce, to include airline

tickets, notes and travel itineraries; airline schedules; bills; charge card receipts; hotel, motel, and

car rental statements; correspondence with travel agencies and other travel related businesses;

airline, rent a car, and hotel frequent flier or user cards and statements; passports and visas;

telephone bills; photographs of foreign locations; and papers relating to domestic and

international travel [(if issuing court requires a date range, it is suggested that you use either the

statute of limitations or the date on which your conspiracy began) purchased/acquired between

DATE and the present];

       J.      Cellular telephones, computers and other electronic devices capable of storing

data that constitutes evidence or the instrumentality of drug dealing.

       k.      Latent prints and identifying material from items at the Subject Residence.


Page 2 - Attachment B                                                USAO Version Rev. June 2017
            Case 3:19-mc-00068        Document 1      Filed 01/31/19      Page 10 of 63




       2.      As used in this attachment, the terms "records" and "information" include all of

the foregoing items of evidence in whatever form and by whatever means they may have been

created or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic form. The term "computer" includes all

types of electronic, magnetic, optical, electrochemical, or other high speed data processing

devices performing logical, arithmetic, or storage functions, including desktop computers,

notebook computers, mobile phones, tablets, server computers, and network hardware. The term

"storage medium" includes any physical object upon which computer data can be recorded.

Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic

or optical media.

       3.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant and any computer, storage medium, or digital device that contains or in which is

stored records or information that is otherwise called for by this warrant (hereinafter

"Computer"):

               a.      Evidence of who used, owned, or controlled the Computer at the time the

       things described in this warrant were created, edited, or deleted, such as logs, registry

       entries, configuration files, saved usemames and pa~swords, documents, browsing

       history, user profiles, email, email contacts, "chat," instant messaging logs, photographs,

       and correspondence.

               b.      Evidence of software that would allow others to control the Computer,

       such as viruses, Trojan horses, and other forms of malicious software, as well as evidence

       of the presence or absence of security software designed to detect malicious software.


Page 3 - Attachment B                                             USAO Version Rev. June 2017
         Case 3:19-mc-00068          Document 1     Filed 01/31/19      Page 11 of 63




             c.      Evidence of the lack of such malicious software.

             d.      Evidence indicating how and when the Computer was accessed or used to

      determine the chronological context of computer access, use, and events relating to the

      crime under investigation and to the Computer user.

             e.      Evidence indicating the Computer user's state of mind as it relates to the

      crime under investigation.

             f.      Evidence of the attachment to the Computer of other storage devices or

      similar containers for electronic evidence.

             g.      Evidence of counter-forensic programs (and associated data) that are

      designed to eliminate data from the Computer.

             h.      Evidence of the times the Computer was used.

             1.      Passwords, encryption keys, and other access devices that may be

      necessary to access the Computer.

             J.      Documentation and manuals that may be necessary to access the

      Computer or to conduct a forensic examination of the Computer.

             k.      Records of or information about Internet Protocol addresses used by the

      Computer.

             1.      Records of or information about the Computer's Internet activity,

      including firewall logs, caches, browser history and cookies, "bookmarked" or "favorite"

      web pages, search terms that the user entered into any Internet search engine, and records

      of user-typed web addresses.




Page 4 - Attachment B                                           USAO Version Rev. June 2017
             Case 3:19-mc-00068        Document 1       Filed 01/31/19      Page 12 of 63




                m.      Contextual information necessary to understand the evidence described in

        this attachment.

                                         Search Procedure

        4.      The search for data capable of being read, stored, or interpreted by a computer or

storage device, may require authorities to employ techniques, including imaging any computer or

storage media and computer-assisted scans and searches of the computers and storage media, that

might expose many parts of the computer to human inspection in order to determine whether it

constitutes evidence as described by the warrant.

        5.      The initial examination of the computer and storage media will be performed

within a reasonable amount of time not to exceed 120 days from the date of execution of the

warrant. If the government needs additional time to conduct this review, it may seek an

extension of the time period from the Court within the original 120-day period from the date of

execution of the warrant. The government shall complete this review within 180 days of the date

of execution of the warrant. If the government needs additional time to complete this review, it

may seek an extension of the time period from the Court.

       6.       If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the computer and storage media do not contain any data

falling within the scope of the warrant, they will not search or examine those files or folders

further without authorization from the Court. Law enforcement personnel may continue to

examine files or data falling within the purview of the warrant, as well as data within the

operating system, file system, software application, etc., relating to files or data that fall within

the scope of the warrant, through the conclusion of the case.


Page 5 - Attachment B                                               USAO Version Rev. June 2017
             Case 3:19-mc-00068       Document 1       Filed 01/31/19      Page 13 of 63




        7.      If an examination is conducted, and the computer and storage media do not

contain any data falling within the ambit of the warrant, the government will return the computer

and storage media to its owner within a reasonable period of time following the search and will

seal any image of the computer and storage media, absent further authorization from the Court.

        8.      The government may retain the computer and storage media as evidence, fruits,

contraband, or an instrumentality of a crime or to commence forfeiture proceedings against the

computer and storage media and/or the data contained therein.

       9.       The government will retain a forensic image of the computer and storage media

for a number of reasons, including proving the authenticity of evidence to be used at trial,

responding to questions regarding the corruption of data, establishing the chain of custody of

data, refuting claims of fabricating, tampering, or destroying data, and addressing potential

exculpatory evidence claims where, for example, a defendant claims that the government

avoided its obligations by destroying data or returning it to a third party.




Page 6 - Attachment B                                               USAO Version Rev. June 2017
            Case 3:19-mc-00068                      Document 1                Filed 01/31/19                Page 14 of 63




DISTRICT OF OREGON                               )
                                                 ) ss.        AFFIDAVIT OF JEFFREY THOMAS
COUNTY OF MULTNOMAH                              )

                                       Affidavit in Support of an Application
                                        Under Rule 41 for Search Warrants

                                                        Table of Contents

       INTRODUCTION AND AGENT BACKGROUND ...................................................................... 1
       SUMMARY OF PROBABLE CAUSE ........................................................................................... 4
       INTRODUCTION ........................................................................................................................... 6
       CONTROLLED PURCHASES OF HEROIN AND METHAMPHET AMINE ............................. 9
       IDENTIFICATION OF JORGE, LAMAS, and LIBERTY DRIVER ........................................... 16
           Identification of JORGE ........................................................................................................ 17
              Identification of LAMAS ....................................................................................................... 17
              Identification of LIBERTY DRIVER .................................................................................... 18
       SURVEILLANCE of JORGE, LAMAS, and LIBERTY DRIVER .............................................. 19
       IDENTIFICATION OF RESIDENCES ........................................................................................ 36
           JORGE's Residence: Apartment 23 ....................................................................................... 36
              Hazel Residence - Suspected Drug Stash Location ............................................................... 37
       IDENTIFICATION OF VEHICLES ............................................................................................. 38
           Gray Camry- JORGE's Car ................................................................................................. 38
              White Ford-JORGE's Truck ............................................................................................... 38
              Green Malibu - LAMAS' Vehicle ........................................................................................ 39
              Red Accord - Mobile Stash Location .................................................................................... 39
       KNOWLEDGE BASED ON TRAINING AND EXPERIENCE .................................................. 40
          Electronically Stored Information ......................................................................................... 42
       CONCLUSION .............................................................................................................................. 49


I, Jeffrey Thomas, being first duly sworn, hereby depose and state as follows:

                            INTRODUCTION AND AGENT BACKGROUND

       1.         I am an "investigative or law enforcement officer of the United States" within the

meaning of Title 18, United States Code, Section 2510(7). I am currently employed as a Special

Agent with the Drug Enforcement Administration and have been since May of 2012. My current

assignment is with the DEA Salem Resident Office, investigating controlled substances crimes.

My training and experience includes completion of the sixteen (16) week DEA Basic Agent
Affidavit of Jeffrey Thomas                                                                                                             Page 1
            Case 3:19-mc-00068        Document 1        Filed 01/31/19       Page 15 of 63




Training course at the Justice Training Center in Quantico, Virginia. This training focused on the

identification of controlled substances; how controlled substances are consumed; the means by

which drug traffickers derive, launder, and conceal their profits from drug trafficking; the use of

assets to facilitate unlawful drug trafficking activity; and the laws relating to the forfeiture to the

United States of assets purchased with drug proceeds or assets used or intended to be used to

facilitate drug violations. I am familiar with investigations of drug trafficking organizations,

including methods of importation and distribution of controlled substances. I have assisted with

multiple investigations, including four wiretap investigations, and cases involving organizations

trafficking several different controlled substances to include heroin, methamphetamine, cocaine

and marijuana. These investigations have resulted in the seizure of controlled substances as well

as United States currency and the prosecution of many defendants.

       2.       I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for warrants to search the premises and vehicles described below,

as further described in Attachment A hereto, for evidence, fruits and instrumentalities of

violations of Title 21, United States Code, Sections 84l(a)(l), 841(b)(l)(A), 843(b) and 846. As

set forth below, I have probable cause to believe that such property and items, as described in

Attachment B hereto, are currently located at/in the residences and vehicles (collectively, the

"Premises") described below:

       a.       18850 SW Farmington Road Apt. 23, Beaverton, Oregon (hereinafter,

"Apartment 23");

       b.       13905 SW Hazel Street, Beaverton, Oregon (hereinafter, the "Hazel

Residence");

       c.       2007 gray Toyota Camry, Oregon license plate 9W4347 (the "Gray Camry");

Affidavit of Jeffrey Thomas                                                                     Page2
             Case 3:19-mc-00068        Document 1       Filed 01/31/19      Page 16 of 63




        d.       2011 White Ford pickup truck, Oregon temporary tag P275770 and vehicle

identification number (VIN): 1RTMR1CM2BKD53397 (the "White Ford");

       e.        2007 red Honda Accord, Oregon license plate 513KWP (the "Red Accord");

       f.        2009 green Chevrolet Malibu, Oregon license plate 539LBL (the "Green

Malibu");

       3.        This affidavit is intended to show only that there is sufficient probable cause for

the requested warrants and does not set forth all of my knowledge about this matter. I have

obtained the facts set forth in this affidavit through my personal participation in the investigation

described below; from my review of consensually-recorded calls and text messages to date; from

oral and written reports of other law enforcement officers; and, from records, documents and

other evidence obtained during this investigation. I have obtained and read official reports

prepared by law enforcement officers participating in this investigation.

       4.        As set out herein, there is probable cause to believe that the following offenses

have been committed and are being committed by Jorge Luis Ortiz-Perez (hereinafter,

"JORGE"), Arturo Lamas-Villarreal (hereinafter, "LAMAS"), FNU LNU (hereinafter,

"LIBERTY DRIVER"), and others:

       a.        Distribution of, and possession with intent to distribute heroin and

methamphetamine in violation of Title 21, United States Code, Sections 841(a)(l) and

841(b)(l)(A);

       b.        Use of communications facilities to commit, facilitate, or further an act or acts

which constitute a felony in violation of Title 21, United States Code, Section 843(b); and

       c.        Conspiracy to commit the foregoing offenses, in violation of Title 21, United

States Code, Section 846.

Affidavit of Jeffrey Thomas                                                                    Page3
            Case 3:19-mc-00068       Document 1        Filed 01/31/19     Page 17 of 63




                             SUMMARY OF PROBABLE CAUSE

       5.       This affidavit will describe an investigation involving three controlled purchases

of drugs. In November and December 2018, agents conducted two controlled purchase of four

pieces 1 of heroin on each separate occasion utilizing a DEA confidential source (CS). In January

2019 agents conducted the controlled purchase of approximately one pound of

methamphetamine. All three purchases were arranged over the phone between CS and JORGE.

       6.       We have identified JORGE as the controlled substances dispatcher for this

organization.   JORGE takes drug orders by phone and then directs couriers, such as LAMAS, to

deliver the controlled substances. Through this investigation we have identified Apartment 23

as JORGE's primary residence. Based on court authorized geolocation data for phones used by

JORGE combined with physical surveillance of JORGE, I believe that Hazel Residence is the

second most frequently visited location by JORGE. Furthermore, I believe that the pound of

methamphetamine was obtained from the Hazel Residence immediately before it was delivered

by LAMAS to the CS in January 2019. From this information, combined with other surveillance

conducted at Hazel Residence described herein, I believe that Hazel Residence is the primary

drug stash location for this drug trafficking organization (DTO).

       7.       During this investigation we have seen JORGE operating three vehicles; Gray

Camry, White Ford, and Red Accord. Based on surveillance of LAMAS, in conjunction with

suspected drug deals, I believe that Red Accord is used as a mobile drug stash location. From

surveillance I know that LAMAS drove the Green Malibu when he delivered the drugs to CS in




   1 Based   on my training and experience I know that a "piece" of heroin equals about 25
grams, a few grams short of an ounce. 1 also know that a "piece" is a common unit of measure
for trafficking heroin.
Affidavit of Jeffrey Thomas                                                                Page 4
            Case 3:19-mc-00068        Document 1       Filed 01/31/19     Page 18 of 63




the December 2018 and January 2019 controlled purchases of heroin and methamphetamine,

respectively.

       8.       Based on my training and experience I know that drug traffickers commonly store

evidence of their drug trafficking crimes at their residences and in their vehicles. Based on this

knowledge I believe that evidence of the drug trafficking activities conducted by JORGE,

LAMAS, and LIB ERTY driver will be located at Apartment 23, Hazel Residence, as well as in

Gray Camry, White Ford, Red Accord, and Green Malibu.

       Description of Confidential Source ("CS")

       9.       CS has provided information to law enforcement for several years. CS is

providing information in exchange for monetary consideration and immigration benefits. I have

personally worked with CS during multiple criminal investigations. Based on my experience

with CS, I believe CS to be both credible and reliable.

       10.      CS' s criminal record shows 24 arrests that include: Resisting Arrest, Criminal

Trespass, Driving While Suspended/Revoked, Failure to Pay Fine, Failure to Appear, Menacing,

Harassment, Frequenting a Place Where Drugs are Sold, Possession of Cocaine, Driving Under

the Influence oflntoxicants, Giving False Information, Domestic Menacing, Assault IV -

Domestic, Probation Violation, Harassment - Domestic, and Theft II. Of those crimes for which

CS has been arrested, CS has been convicted of the following: Driving While Suspended,

Assault IV, Probation Violation, Harassment - Domestic, Possession of Cocaine, Harassment,

Menacing, Resisting Arrest and Failure to Appear.

       11.      DEA Salem (Oregon) Task Force Officer Eugenio Zuniga has spoken to CS

regarding CS's arrest for Giving False Information to Police. CS reported that CS knew CS was

driving with a suspended license and gave law enforcement a false name and date of birth, at

Affidavit of Jeffrey Thomas                                                                  Page5
            Case 3:19-mc-00068        Document 1       Filed 01/31/19      Page 19 of 63




first, but eventually gave CS' s true identity to officers. Regarding the Theft II arrest, which

involved CS stealing money from a wallet, CS reported that CS had been given an opportunity

by a sheriff's deputy to report what had happened, at which time CS apparently lied. A Marion

County deputy later spoke to CS about the incident, at which time CS admitted to the theft.

After a civil compromise, the theft charge was dismissed.

        12.     During the past few years, CS has provided other officers and me with

information related to several drug trafficking organizations operating in Oregon. Officers have

used information provided by CS to help develop evidence necessary for the arrests and

successful prosecution of several defendants and the seizure of controlled substances and drug

proceeds.

                                        INTRODUCTION

       13.      On November 9, 2018, agents used a confidential source (referred to herein as

"CS") to order approximately four pieces of heroin from JORGE; an unidentified courier

delivered the heroin in a vehicle that is not one of the subjects of this affidavit. The heroin was

exchanged for $3200. Agents identified JORGE after the controlled buy when they obtained

court authorized geolocation data for the phone the CS called to arrange the heroin buy. Agents

used geolocation data for JORGE's phone from several different locations to identify JORGE as

the person that was consistently in the area where his phone was reported to be located and

therefore the likely user of the phone. The suspected heroin was sent to a DEA laboratory for

analysis which determined heroin to be present in the material sold to CS.

       14.      On December 13, 2018, agents used CS to order another four pieces of heroin

from JORGE by phone, which was then delivered by LAMAS using the Green Malibu to make

the delivery. Agents identified LAMAS when he arrived to deliver the suspected heroin to CS in

Affidavit of Jeffrey Thomas                                                                   Page6
          Case 3:19-mc-00068           Document 1       Filed 01/31/19     Page 20 of 63




exchange for $3200. That suspected heroin was sent to a DEA laboratory for analysis and the

results are pending. The suspected heroin purchased in December 2018 appeared the same and

was packaged the same as the material purchased in November 2018, which tested positive for

heroin. Based on my training and experience I believe the material purchased in December 2018

is also heroin.

        15.       On January 18, 2019, agents used CS to order approximately one pound of

suspected methamphetamine from JORGE; LAMAS again drove the Green Malibu to deliver

the drugs to the CS. During the course of the transaction LAMAS was aided by LIBERTY

DRIVER. Agents followed LAMAS and LIBERTY DRIVER as they traveled to the Hazel

Residence where I believe, based on surveillance of his departure and my belief that he was

holding an item consistent with a pound of methamphetamine, LIBERTY DRIVER obtained the

pound ofmethamphetamine and brought it to LAMAS who was waiting in the Green Malibu.

LIBERTY DRIVER returned to the Hazel Residence on foot and agents then followed LAMAS

as he drove in the Green Malibu to the meet location where LAMAS delivered the pound of

methamphetamine to CS in exchange for $2800. I field tested the suspected methamphetamine

which resulted in a presumptive positive test for methamphetamine. The substance was sent to a

DEA laboratory for official analysis. The results of that analysis are pending.

        16.       On January 28, 2019, at the direction of officers, CS called JORGE to discuss

future drug transactions andJORGE told CS that JORGE was expecting a new supply of drugs to

arrive the following day, January 29, 2019.

        17.       On January 29, 2019, agents tracked the Green Malibu and Red Accord

departing the area of Hazel Residence and travelling to Woodburn, Oregon, and then return

towards the Hazel Residence. As described in detail below, agents observed both vehicles return

Affidavit of Jeffrey Thomas                                                                 Page7
         Case 3:19-mc-00068           Document 1       Filed 01/31/19     Page 21 of 63




to the Hazel Residence, JORGE and LAMAS conduct significant counter-surveillance, and

LAMAS carry a backpack past the front door of Hazel Residence and disappear down the side

yard of Hazel Residence. Based on these events, I believe that LAMAS and JORGE obtained a

new supply of drugs and secured it at the Hazel Residence.

        18.      During this investigation, officers have directed CS to exchange numerous calls

and text messages with JORGE that I believe relate to drug trafficking. This affidavit describes

recorded calls and text messages made between CS and JORGE. These communications are

primarily in Spanish and have been interpreted and summarized by Task Force Officer (TFO)

Zuniga, a native Spanish speaker. Subsequent review of recorded conversations and the

preparation of final transcripts may reflect changes from the preliminary summaries and

transcripts prepared by investigators. The conversations described below are not necessarily the

entire conversations between the involved parties, and include pertinent portions of the

conversations.

        19.      I know through training and experience, as well as the training and experience of

other law enforcement officers familiar with this investigation with whom I have spoken, that

individuals involved in the distribution of controlled substances and other criminal activity often

use coded words and inferences when referring to illegal activity. I have used this training and

experience, as well as the training and experience of other law enforcement officers familiar with

this investigation, to evaluate what I believe to be an accurate interpretation of these coded words

and inferences. My interpretations are described below and are indicated in parenthesis on

occasion. The interpretations described herein are based on my review of intercepted

communications, and from my discussions with other law enforcement officers familiar with this

investigation.

Affidavit of Jeffrey Thomas                                                                  Page 8
         Case 3:19-mc-00068          Document 1       Filed 01/31/19     Page 22 of 63




       20.     During the investigation, we have conducted physical, electronic and/or covert

video surveillance on many of the target subjects of this investigation. Officers have also

received court-authorized geolocation data for telephones used by JORGE. Using these

investigative techniques, officers have identified many of our target subjects' primary residences

as well as vehicles they drive.

        CONTROLLED PURCHASES OF HEROIN AND METHAMPHETAMINE

       21.     Prior to conducting the controlled purchases described in this affidavit involving

CS, officers searched CS and his/her vehicle to ensure CS was not in possession of any drugs,

weapons or significant sums of currency. Officers then outfitted CS with audio transmitting and

recording devices and provided CS with DEA funds to make the purchase. During each of the

controlled purchases, agents documented the serial numbers of the government funds used to

purchase the controlled substances. Officers then maintained surveillance on CS and/or his/her

vehicle until the operation was complete. Afterwards, officers searched CS and his/her vehicle a

second time to ensure s/he did not possess any drugs, guns or significant sums of currency, other

than the drugs purchased.

       First Heroin Buy - November 9, 2018

       22.     On November 9, 2018, agents used CS to purchase approximately four pieces of

heroin from JORGE and an unidentified courier. At the direction of agents, CS called JORGE at

telephone 971-252-0261 (referred to as "Jorge Phone 1") to request four pieces of heroin.

JORGE agreed to have someone deliver the four pieces of heroin to CS at the McDonald's

restaurant in Woodburn, Oregon at noon the same day in exchange for $3,200. JORGE told CS

that the courier would be driving a gray Toyota Camry.



Affidavit of Jeffrey Thomas                                                                   Page 9
          Case 3:19-mc-00068            Document 1    Filed 01/31/19      Page 23 of 63




        23.    Agents established surveillance in the area of the McDonald's in advance of the

12:00 p.m. meet time. The CS arrived at the McDonald's at 11 :55 a.m. At 12:04 p.m. Det.

Roelof saw a gray Toyota Camry bearing Oregon license 680KUW arrive in the McDonald's

parking lot. This gray Camry is referred to herein as "680KUW Camry" to avoid confusion with

the Gray Camry operated by JORGE. At 12:05 p.m. Det. Roelof saw an unidentified Hispanic

male (herein "UMl") exit the driver's door of the 680KUW Camry and walk to the CS' vehicle

and enter its passenger side door. At 12:08 p.m. Det. Roelof saw UMI exit the CS' vehicle and
                                   I,

return to the 680KUW Camry. Agent's followed UMl to a gas station across the street from the

McDonald's and then followed as the 680KUW Camry traveled northbound on I-5.

        24.    Following the meeting, TFO Zuniga and SA Hall followed the CS to a separate

location where CS turned over approximately four pieces of suspected heroin. The CS told

agents that the CS had given $3,200 in official funds to the courier in exchange for the four

pieces of heroin. The heroin was later sent to a DEA laboratory for analysis. The material tested

positive for heroin.

        25.     Agents continued to follow UMI and the 680KUW Camry north on 1-5 to

Highway 217. Agents followed the 680KUW Camry northwest on highway 217 to the

Allen Road exit, then to Menlo Drive, and eventually to Hazel Street where the vehicle

parked about three houses east of Hazel Residence at 12:48 p.m. SA Otte drove down Hazel

Street and saw UMI exit the 680KUW Camry and walk west towards the Hazel Residence. SA

Otte departed the area before he was able to identify UMI 's destination. As described below,

later in this investigation we learned that Hazel Residence is a location frequented by JORGE

and his associates, and I believe that Hazel Residence was likely UMI 's destination.

Surveillance was terminated a short time later.

Affidavit of Jeffrey Thomas                                                                Page 10
         Case 3:19-mc-00068         Document 1       Filed 01/31/19     Page 24 of 63




       Second Heroin Buy - December 13, 2018

       26.     On December 7, 2018, JORGE called the CS from telephone 458-234-1892

(hereinafter "Jorge Phone 2") and told CS that this was his new phone number. At the direction

of agents, on December 13, 2018, at 11 :34 a.m. CS called Jorge Phone 2 and requested to

purchase four more pieces of heroin. JORGE agreed to have someone deliver the four pieces to

CS at the Walmart in Woodburn, Oregon at 2:30 p.m. that day for $3,200. JORGE told CS that

it would be a different courier making the delivery. At 1:58 p.m. CS called JORGE to confirm

the deal and JORGE told CS that the new courier would be driving a Green Malibu.

       27.    Agents followed CS to the Walmart in Woodburn where they arrived at 2:25 p.m.

At 2:35 p.m. Detective Garland saw the Green Malibu arrive and park across the parking lot

from CS' vehicle and identified the license plate for the Malibu to be Oregon 539LBL. Det.

Garland saw that the Green Malibu was occupied by only the driver. At 2:38 p.m. Det.

McCarley saw the Green Malibu travel across the parking lot and park near CS' vehicle. At

that time Det. McCarley saw a Hispanic male, later identified as LAMAS, exit the Green

Malibu, walk to and enter the passenger side of CS's vehicle. At 2:42 p.m. Det. McCarley saw

LAMAS exit CS's vehicle and return to the Green Malibu. Officers followed the Green

Malibu north bound on I-5 towards Portland. Surveillance of LAMAS and the Green Malibu

continued and is described below. That surveillance led to the identification of the Red Accord

as a mobile drug stash location, discussed below.

       28.     Other agents followed CS away from the meeting with LAMAS and recovered

eight plastic sacks of brown sandy material from CS. Based on my training and experience, this

substance looked like brown heroin. Each sack was approximately one half piece for a combined

total of four pieces and was packaged the same as the heroin purchased on November 9, 2018,

Affidavit of Jeffrey Thomas                                                             Page 11
         Case 3:19-mc-00068          Document 1       Filed 01/31/19     Page 25 of 63




described above. CS told agents that LAMAS gave CS the suspected heroin in exchange for the

$3,200 in U.S. currency supplied to CS. Agents transferred the suspected heroin to a DEA

laboratory to be analyzed by chemists. The results of the analysis are pending.

       Methamphetamine Buy - January 18, 2019

       29.      [nearly January 20 I 9, JORGE contacted CS and provided another new phone

number as 458-234-1407 (referred to herein as Jorge Phone 3). Based on my training and

experience, it is common for those engaged in drug trafficking to change phone numbers

frequently to avoid detection and JORGE has followed this pattern. On January I 8, 2019, at

1 I :46 a.m. CS called JORGE at Jorge Phone 3 and asked if JORGE had any methamphetamine

available. JORGE said that he did and that it was really good quality. The two agreed to a price

of $2,800 for the pound of methamphetamine and planned to meet at the Wal mart in Woodburn

at 12:45 p.m.

       30.      I was conducting surveillance in the area of Hazel Residence before the call was

made to JORGE at 11 :46 a.m. Several minutes before the call I saw a male exit from the area of

the Hazel Residence and walk across the street and enter the driver's door of the White Ford.

The male fit the description of JORGE and although I could not see his face I believe it was

JORGE. The male remained in the White Ford for several minutes then exited the vehicle at

11 :52 a.m. and walked towards the Hazel Residence and out of my view.

       31.      At 11 :53 a.m., SA Carr saw that the Green Malibu, previously driven by

LAMAS during the second heroin buy, depart from the area of LAMAS' residence located at

3425 SW 178th A venue, Apartment C in Aloha, Oregon (referred to as 178th Apartment). Earlier

that morning, SA Otte observed LIBERTY DRIVER walk along Kinnaman Road and into the

parking lot of the apartment complex housing his primary residence, referred to herein as

Affidavit of Jeffrey Thomas                                                                 Page 12
         Case 3:19-mc-00068          Document 1       Filed 01/31/19     Page 26 of 63




"Apartment 208." LIBERTY DRIVER walked out of SA Otte's view; however, moments later,

SA Otte observed the door to Apartment 208 open and close. At 11 :57 a.m. SA Otte observed

the door to Apartment 208 open and seconds later observed LIBERTY DRIVER walk down the

stairs from the area of Apartment 208.

       32.     At 11 :58 a.m. SA Carr reported that the Green Malibu was traveling towards

Kinnaman Road and Apartment 208. Shortly thereafter, SA Otte observed the Green Malibu

pull into the parking lot of the complex housing Apartment 208. SA Otte had previously

observed LIBERTY DRIVER walk out of his view toward the common trash area in the parking

lot. Moments later, SA Otte observed the Green Malibu depart; however, SA Otte was not in a

position to maintain surveillance on the Green Malibu while it was in the parking lot.

       33.     Agents followed the Green Malibu as it traveled to Hazel Residence where I

saw the Green Malibu arrive and park approximately three houses west of Hazel Residence at

12:09 p.m. I saw the passenger, LIBERTY DRIVER, exit the Green Malibu and walk across

the street and head east towards Hazel Residence. I saw LIBERTY DRIVER turn towards a

residence and then was out of my view. Immediately after that SA Otte drove past Hazel

Residence and saw LIBERTY DRIVER walking up the driveway towards the front door of

Hazel Residence.

       34.     At 12:11 p.m. I saw LIBERTY DRIVER depart the area of Hazel Residence and

walk to the Green Malibu and enter the passenger side door. I clearly saw that LIBERTY

DRIVER was carrying something of weight and size in the front pocket of his coat. Based on

my knowledge and experience I believe that the outline of the item I saw carried in the front

pocket of LIB ERTY DRIVER' s coat was consistent with the size of a pound of

methamphetamine. I am familiar with methamphetamine and its different size quantities and

Affidavit of Jeffrey Thomas                                                               Page 13
         Case 3:19-mc-00068         Document 1          Filed 01/31/19   Page 27 of 63




methods of packaging. A pound quantity is a commonly sold and packaged amount and I have

observed such packages on multiple occasions in my career. At 12:13 p.m. I saw LIBERTY

DRIVER exit the passenger side of the Green Malibu and walk back towards Hazel

Residence. At this same time I saw the Green Malibu depart traveling east on Hazel Street.

Agents continued surveillance of the Green Malibu as it departed the area.

       35.     Other agents followed CS to the Walmart in Woodburn where the CS arrived at

12:43 p.m. At 12:44 p.m. CS called JORGE on Jorge Phone 3 and told JORGE that the CS had

arrived at the Walmart. JORGE told CS that the courier was driving Green Malibu and that the

courier, later identified as LAMAS, had also arrived.

       36.     Agents followed the Green Malibu from Hazel Street towards Woodburn,

Oregon where SA Otte saw the Green Malibu exit 1-5 south at the Woodburn exit (Hwy 214) at

12:44 p.m. SA Otte broke contact with the Green Malibu briefly as it traveled south from

Highway 214 in the direction of the Walmart. Moments later, SA Otte observed the Green

Malibu travel west on Stacy Allison Way and turn into the Walmart parking lot. Other officers

maintained surveillance on the Green Malibu as it drove through the Walmart parking lot.

       37.    At 12:48 p.m. SA Taulbee saw the driver, LAMAS, exit the driver's door of the

Green Malibu and walk towards the CS' vehicle. TFO Zuniga and SA Taulbee monitored the

meeting over the audio transmitting device with which officers had equipped the CS. TFO

Zuniga and SA Taulbee heard the CS and LAMAS complete the drug deal and then saw LAMAS

exit the CS' vehicle at 12:53 p.m. Det. Burke saw LAMAS walk from CS' vehicle and return to

the Green Malibu.

       38.    Immediately after the CS met with LAMAS, TFO Zuniga and SA Taulbee

followed the CS away from the meeting and met with the CS at which time the CS turned over

Affidavit of Jeffrey Thomas                                                              Page 14
         Case 3:19-mc-00068          Document 1        Filed 01/31/19     Page 28 of 63




approximately one pound of suspected methamphetamine. The CS told agents that the CS had

given $2,800 in U.S. currency to LAMAS in exchange for the suspected methamphetamine.

Later, SA Taulbee and I field tested the suspected methamphetamine which resulted in a

presumptive positive test for methamphetamine. I saw that the size and shape of the suspected

methamphetamine was consistent with the outline of the item I saw in the pocket of LIBERTY

DRIVER' s coat after he departed from Hazel Residence. The suspected methamphetamine was

then sent to a DEA laboratory for analysis. The results of that test are pending.·

       39.     At 12:54 p.m. Det. Burke saw the Green Malibu depart from the Walmart

parking lot. Agents followed the Green Malibu to the Arco gas station about a block

away. TFO Garrett saw LAMAS exit the Green Malibu and enter the convenience store. SA

Otte saw LAMAS as he stood outside speaking with an employee for several minutes. SA Otte

recognized LAMAS from previous surveillance operations and identified him by sight. Minutes

later, officers observed LAMAS depart the area in the Green Malibu.

       40.     Agents followed the Green Malibu north on 1-5 to Highway 217 to where the

Green Malibu exited from Hwy 217 onto Allen Boulevard west bound at 1:32 p.m. Agents

followed the Green Malibu west on Allen, then north on 141 st where they lost contact a short

time later. Agents caught up to the Green Malibu as it proceeded to TV Highway and then to

the parking lot of the AutoZone at the intersection of 185 th Avenue and TV Highway. Agents

then followed the Green Malibu to the Knecht' s Auto Parts parking lot about a half mile to the

west on TV Highway. There SA Otte saw the Green Malibu parked in the lot at 1:53 p.m. At

the same time SA Otte saw the White Ford pickup that JORGE has previously been seen

operating departing from the Knecht's parking lot; however, SA Otte was unable to see the

occupants of either vehicle.

Affidavit of Jeffrey Thomas                                                               Page 15
         Case 3:19-mc-00068          Document 1        Filed 01/31/19      Page 29 of 63




       41.     At 1:55 p.m. SA Otte saw the Green Malibu depart the Knecht's lot and then

agents temporarily lost contact with the Green Malibu. TFO Garrett then saw the Green

Malibu tum into Don Chilitos Mexican restaurant near 178 th Avenue and TV Highway. I saw

the vehicle parked there for a few minutes before it departed. Agents temporarily lost sight of

the vehicle until SA Carr saw the Green Malibu arrive in the parking lot at 3425 SW 178th

Avenue in Beaverton, Oregon (location of 178th Apartment) at 2:06 p.m.

       42.     Several minutes later SA Carr saw LAMAS depart from the area of 3425 SW

178 th and walk south on 178 th and out of view. Agents remained in the area and at about 2:25

p.m. I saw LAMAS walking on 178th back towards his apartment. I drove by the apartments

and saw LAMAS standing in front of an apartment part way down the side of 3425 SW 178th

A venue, where apartments "B," "C," and "D" are located; however, I could not determine the

exact apartment. At 2:35 p.m. agents terminated surveillance of LAMAS.

              IDENTIFICATION OF JORGE, LAMAS, and LIBERTY DRIVER

       43.     This section of the affidavit provides details regarding the identification of

JORGE, LAMAS, and LIBERTY DRIVER. During the investigation, we received court-

authorized geolocation data for three telephones used by JORGE. On several occasions, officers

conducted physical and/or video surveillance in conjunction with receiving geolocation data and

confirmed that the location and movements of JORGE were consistent with the location and

movement of the respective cell phones. Additionally, agents conducted physical surveillance

combined with court authorized GPS tracker data for vehicles utilized by LAMAS and

LIBERTY DRIVER to assist in the surveillance and identification of these subjects and their

residences.



Affidavit of Jeffrey Thomas                                                                 Page 16
          Case 3:19-mc-00068          Document 1        Filed 01/31/19      Page 30 of 63




        Identification of JORGE

        44.    This section of the affidavit provides examples of some of the surveillance as well

as details of the traffic stop where JORGE provided a Mexican passport documenting his name

and date of birth. Officers have used court-authorized geolocation data in conjunction with

physical surveillance to confirm that JORGE was the user of Jorge Phones 1, 2 and 3.

Additionally, officers placed a ruse phone call to Jorge Phone 2 while conducting surveillance of

JORGE and observed him have a phone conversation contemporaneous with the ruse phone call.

       45.     As described herein, agents utilized court authorized geolocation data for multiple

phones used by JORGE to confirm that he was the person arranging the delivery of controlled

substances to CS. However, prior to January 2, 2019 we had not determined JORGE's name or

any other identifiers for JORGE. On January 2, 2019 agents conducted surveillance of JORGE

as he was traveling in the Gray Camry in Beaverton, Oregon.

       46.     I coordinated with the Washington County Sheriffs Office to have a marked

patrol car initiate a traffic stop of Gray Camry for a traffic violation. During that traffic stop

SA Otte and I separately drove past the Gray Camry and visually confirmed that JORGE was

the driver operating Gray Camry. JORGE provided a copy of his Mexican passport identifying

his full name as "Jorge Luis Ortiz Perez," with the date of birth of May 21, 1987, to Deputy

Johnson during the traffic stop. Deputy Johnson took photographs of JORGE's passport and

those photos were later provided to me. I confirmed that the photo in JORGE's passport was

indeed JORGE.

       Identification of LAMAS

       47.     LAMAS was initially identified as a courier when he delivered four pieces of

suspected heroin to CS on December 13, 2018. On January 18, 2019, LAMAS delivered a

Affidavit of Jeffrey Thomas                                                                  Page 17
         Case 3:19-mc-00068         Document 1       Filed 01/31/19     Page 31 of 63




pound of suspected methamphetamine to CS. We have conducted surveillance of LAMAS on

several occasions and through physical and electronic surveillance, we have identified 178th

Apartment as LAMAS' residence. We have also utiljzed court authorized GPS data from a

tracking device that was installed on LAMAS' car, the Green Malibu, to assist in our

surveillance of LAMAS.

       48.    Based on surveillance and GPS tracker data for the Green Malibu, I believe that

LAMAS stayed at a Motel 6 in Beaverton, Oregon between January 7 and January 8, 2019. At

my request, on January 9, 2019, Washington County Sheriffs Office Detective Betonte contacted

the motel staff where I believe LAMAS had stayed the night before and showed them a

surveillance photograph of LAMAS and his female companion. The staff person recognized the

photo and was able to provide the name of "Arturo Lamas Villarreal" as the male that had rented

the room. The staff person told Detective Betonte that LAMAS had provided them identification

with the name Arturo Lamas Villarreal; however, they did not have a copy of the identification.

       49.    Det. Betonte reviewed motel security camera video of when LAMAS checked out

of the room on January 8, 2019, and confirmed that it was the driver of the Green Malibu.

Furthermore, the Green Malibu is also registered through the Oregon Department of Motor

Vehicles in the name "Arturo Lamas Villareal."

       Identification of LIBERTY DRIVER

       50.    LIBERTY DRIVER was identified while agents conducted physical surveillance

of JORGE, LAMAS, and the Red Accord. We have not determined LIBERTY DRIVER's

name, but we have documented his person with photographs during several different surveillance

operations. As described herein I believe that LIBERTY DRIVER is a co-conspirator with

JORGE and LAMAS in the distribution of controlled substances. I believe that LIBERTY

Affidavit of Jeffrey Thomas                                                             Page 18
         Case 3:19-mc-00068          Document 1        Filed 01/31/19      Page 32 of 63




DRIVER provided the methamphetamine to LAMAS that LAMAS delivered less than forty

minutes later, to CS on January 18, 2019. Furthermore, I believe there is probable cause that

LIBERTY DRIVER helps facilitate the distribution of heroin by maintaining the Red Accord,

the suspected drug stash vehicle.

        51.    As described later in this affidavit, I believe that the Red Accord is used as a

mobile drug stash location by this drug trafficking organization and I believe that LIBERTY

DRIVER is responsible for keeping the Red Accord running, and operational. I believe that

LIBERTY DRIVER is responsible for regularly starting the Red Accord to avoid a dead battery,

for periodically moving the Red Accord to avoid it being towed or arousing the suspicion of

neighbors and the interest of law enforcement. Furthermore, I believe there is probable cause

that LIBERTY DRIVER is responsible for maintaining the supply of heroin in the Red Accord

so that couriers, such as LAMAS, can obtain heroin from the mobile stash location as needed.

              SURVEILLANCE of JORGE, LAMAS, and LIBERTY DRIVER

       52.     This affidavit describes recorded phone calls and text messages along with

physical and electronic surveillance of the target subjects. The affidavit provides details

regarding vehicles driven by some of the target subjects as well as residences and locations

where the subjects reside and store drugs. The locations and vehicles that are the subject of this

application are highlighted in bold font.

       Surveillance of JORGE and Gray Camry on December 4, 2018

       53.     On November 19, 2018, United States Magistrate Judge John V. Acosta

authorized the search of geolocation data for the Jorge Phone 1 (971~252:.0261) used by JORGE

to arrange the November 9, 2018 delivery of heroin to CS. The geolocation data was imprecise



Affidavit of Jeffrey Thomas                                                                   Page 19
          Case 3:19-mc-00068        Document 1       Filed 01/31/19     Page 33 of 63




for this phone. However, it did lead to the initial identification of JORGE, the Hazel Residence,

and the Gray Camry used by JORGE:

       54.     On December 4, 2018, I established surveillance in the area of Hazel Residence

in Beaverton, Oregon as the geolocation data reported that Jorge Phone 1 was located in the

area. I was also looking for the 680KUW Camry that was used to deliver four pieces of heroin to

the CS on November 9, 2018.

       55.     At 11 :30 a.m. I saw Gray Camry arrive at the shared driveway for a duplex

comprising addresses 13915, and 13905 SW Hazel Street (Hazel Residence). I drove by Hazel

Residence and observed the license plate for the Gray Camry to be Oregon 9W434 7 and noted

that the car was parked on the far right side of the driveway in front of house number 13905

(Hazel Residence). The geolocation data for Jorge Phone 1 was imprecise but was located near

Hazel Residence and the movement of Jorge Phone 1 was consistent with the arrival of Gray

Camry.

       56.    At 12:35 p.m. I saw the Gray Camry depart from Hazel Residence occupied by

a single Hispanic male, later identified as JORGE. I followed JORGE and the Gray Camry to a

few different locations in Beaverton and, although imprecise, the movement of JORGE and the

Gray Camry were consistent with the movements of Jorge Phone 1. During this surveillance I

took photographs of JORGE at various locations.

         Surveillance of LAMAS and LIBERTY DRIVER after 2 nd Heroin Buy

       57.    After the heroin buy on December 13, 2018, agents followed LAMAS in the

Green Malibu north on 1-5 to the rest stop just south of Wilsonville, Oregon where DEA Salem

Resident Agent in Charge (RAC) Wolters saw it arrive at 2:55 p.m. I saw LAMAS and a

second Hispanic male, later identified as LIBERTY DRIVER, walking together towards the

Affidavit of Jeffrey Thomas                                                              Page 20
         Case 3:19-mc-00068          Document 1        Filed 01/31/19      Page 34 of 63




public restroom. After they disappeared from my view I saw LIBERTY DRIVER walk away

from the area of the restroom then stand on the sidewalk appearing to wait for LAMAS.

        58.    At 3:02 p.m. I saw LAMAS exit from the area of the restroom, then walk to

where LIBERTY DRIVER was standing. The two men stood together conversing for a few

minutes before parting company and walking to their separate vehicles. SA Carr saw LAMAS

walk towards Green Malibu and LIBERTY DRIVER walk towards a maroon Jeep Liberty

bearing Oregon license 4 75JYF (herein "Maroon Liberty"). I saw the Maroon Liberty depart

towards the exit of the rest stop then pull to the side and stop near the onramp to 1-5 north. I

watched as the Maroon Liberty waited until the Green Malibu pulled up behind the Maroon

Liberty and then they both merged on to 1-5 traveling in tandem at 3:08 p.m. This was the first

time we saw LIBERTY DRIVER and the Maroon Liberty during this investigation.

       59.     Agents followed the Green Malibu and Maroon Liberty north on 1-5 until the

Green Malibu exited east on 1-205 and the Maroon Liberty continued north on 1-5. Surveillance

of Maroon Liberty was terminated at that time.

       60.     Agents followed the Green Malibu east and north on 1-205 to southeast Portland

where the Green Malibu parked on the 67th A venue in Portland, Oregon near the intersection

with Boise Street at about 3:50 p.m. SA Harron saw LAMAS exit the Green Malibu and walk

around the comer to where the Red Accord was parked on SE Boise Avenue. SA Harron saw

LAMAS enter the driver's door of the Red Accord and sit for approximately a minute before

exiting the Red Accord and returning to the Green Malibu that was parked around the comer.

       61.     SA Carr drove by the Red Accord and identified the Oregon license 513KWP.

SA Carr observed that the vehicle was legally parked and appeared to be operable. I checked the

registration of the Red Accord and found it to be current and valid until August 23, 2020. Most

Affidavit of Jeffrey Thomas                                                                 Page21
         Case 3:19-mc-00068          Document 1       Filed 01/31/19     Page 35 of 63




of the surveillance agents followed LAMAS and the Green Malibu away from the area but two

agents maintained surveillance of the Red Accord to see if anyone else accessed the vehicle.

       62.     After LAMAS departed from the Red Accord, agents followed LAMAS in the

Green Malibu a couple of miles to the east where LAMAS parked the Green Malibu on the

street near the intersection of SE 98 th Avenue and SE Bush Street at 4: 10 p.m. SA Barron saw a

pedestrian walk up and enter the passenger side of the Green Malibu and then exit moments

later. Based on my training and experience I recognize this behavior to be similar to how drug

deals are frequently completed.

       63.     Agents then followed LAMAS and the Green Malibu as it traveled back to the

location of the Red Accord where it had remained parked near 67 th Avenue and SE Boise Street.

Det. Garland observed that this time the Green Malibu parked on Boise Street but several

houses down from where the Red Accord was also parked on Boise Street. At 4:20 p.m. Det.

Garland saw LAMAS walk empty handed from the Green Malibu to the Red Accord. Det.

Garland saw the lights flash on the Red Accord as if LAMAS unlocked the car with a key fob as

he approached the vehicle and entered the driver's door. At 4:21 p.m. Det. Garland saw LAMAS

exit from the Red Accord and make a motion consistent with putting something in an inside coat

pocket while walking back to the Green Malibu.

       64.     Det. Garland saw LAMAS enter the driver's door of the Green Malibu and

depart the area. Agents followed the Green Malibu back to the area of the intersection of SE

98 th Avenue and SE Bush Street where the Green Malibu parked on 98 th south of the

intersection with Bush Street at 4:35 p.m. At 4:38 p.m. SA Barron saw a pedestrian walk up to

and enter the passenger side door of the Green Malibu. About two minutes later, SA Barron

saw the pedestrian exit the vehicle and depart the area on foot. Agents could not see clearly

Affidavit of Jeffrey Thomas                                                               Page 22
          Case 3:19-mc-00068          Document 1       Filed 01/31/19     Page 36 of 63




enough to determine if it was the same pedestrian that had met with LAMAS near this location

earlier that afternoon. Based on my training and experience I recognize that this second meeting

in the Green Malibu was also consistent with a drug deal.

        65.     Agents continued surveillance of LAMAS and the Green Malibu and followed

the Green Malibu to the Winco grocery store parking lot at the intersection of 82 nd A venue and

Powell Boulevard where it remained parked until about 6:03 p.m. Agents then followed the

Green Malibu to a Safeway parking lot where LAMAS remained in the vehicle for several

minutes. As it was dark and visibility was limited, agents terminated surveillance of the Green

Malibu at that time.

        66.     During the surveillance of the Green Malibu, other agents had maintained

surveillance of the Red Accord and continued this surveillance after agents stopped following

the Green Malibu. At 6:46 p.m., SA Carr saw a sedan (later determined to be the Green

Malibu) arrive and park near the Red Accord on Boise Street. SA Carr saw LAMAS exit the

sedan and enter the driver's door of the Red Accord. At 6:48 p.rn. SA Carr saw LAMAS exit

the Red Accord and return to the sedan he arrived in. I immediately followed the sedan away

from the area and confirmed that it was the Green Malibu based on the color of the vehicle and

the license plate.

        67.     Based on the surveillance conducted that day, later in the evening I coordinated

for Sergeant Hogan of the Portland Police Bureau to deploy his canine partner, "Chase," on the

exterior of the Red Accord. Sgt. Hogan's canine is trained to alert or signal to the presence/odor

of heroin, methamphetamine, and cocaine.

        68.     At 8:38 p.m. Sgt. Hogan and Chase arrived in the area. Chase was deployed

around the vehicle and the "sniff'' was concluded at 8:47 p.m. Chase did not alert to the presence

Affidavit of Jeffrey Thomas                                                               Page 23
             Case 3:19-mc-00068       Document 1       Filed 01/31/19      Page 37 of 63




of controlled substances after being deployed around the exterior of the Red Accord. I know

from my training and experience, combined with conversations I've had with officers trained to

handle drug detection canines, that a negative alert can be attributed to the car being well sealed,

current weather conditions, or how the controlled substances are packaged, among other factors,

and that a negative alert does not eliminate the potential presence of controlled substances inside

a vehicle.

        69.      Based on the events described above, I believe there is probable cause that

LAMAS used the Green Malibu to deliver four pieces of heroin to CS. Furthermore, I believe

there is probable cause that LAMAS used the Green Malibu to conduct two other drug deals

near the intersection of 98 th and Bush. I also believe that based on LAMAS' comings and goings

from the Red Accord, in conjunction with those suspected drug deliveries, that LAMAS was

utilizing the Red Accord as a mobile drug or money stash location. I believe that LAMAS used

both the Green Malibu and Red Accord to help facilitate his drug trafficking activities that day.

       Surveillance of JORGE, LAMAS and LIBERTY DRIVER on December 18, 2018

       70.      On December 10, 2018, United States Magistrate Judge Youlee Yim You

authorized the search of geolocation data for Jorge Phone 2. The geolocation data for Jorge

Phone 2 was frequently accurate to within 15 meters or less and helped agents identify

Apartment 23 as well as to determine that JORGE was the user of Jorge Phone 2.

       71.      On December 18, 2018 geolocation data showed that Jorge Phone 2 was near

Apartment 23. Based on the geolocation data for Jorge Phone 2, SA Carr established

surveillance in the area of Apartment 23 at 9:40 a.m. At that time SA Carr saw Gray Camry

parked in the parking lot of the complex where Apartment 23 is located.



Affidavit of Jeffrey Thomas                                                                 Page 24
          Case 3:19-mc-00068         Document 1      Filed 01/31/19     Page 38 of 63




        72.    At 11 :50 a.m., geolocation data for Jorge Phone 2 showed the phone had left the

area of Apartment 23 and had moved east on Farmington Road in Aloha, Oregon. At 12:06

p.m., geolocation data for Jorge Phone 2 showed the phone was located near the intersection of

SW 178th A venue and SW Wakem Street, Beaverton. At 12: IO p.m., TFO Zuniga located the

Green Malibu parked on SW 178th Avenue near Wakem Street. This location is a short

distance from the 178th Apartment.

        73.   Agents followed the geolocation data for Jorge Phone 2 to the intersection of

Allen Boulevard and Lombard Street in Beaverton, Oregon. At 12:40 p.m. SA Carr saw the

Maroon Liberty parked in the parking lot several doors down from the San Francisco Tienda

Mexican market. At 12:44 p.m. I saw JORGE and LAMAS exit from the area of the Tienda Y

Carneceria Palacios grocery store which was located across Lombard from the San Francisco

Market. I saw JORGE and LAMAS enter the White Ford and then SA Carr saw the White

Ford drive across Lombard and park about six spaces from the Maroon Liberty.

        74.   At 12:47 p.m. TFO Zuniga entered the San Francisco Market and saw JORGE,

LAMAS, and LIBERTY DRIVER sitting together eating lunch. At 12:50 p.m. geolocation data

for Jorge Phone 2 put the phone inside the San Francisco Market. At I :03 p.m. a DEA

Intelligence Research Specialist (IRS) placed a ruse call to Jorge Phone 2. TFO Zuniga listened

to the call live and saw JORGE answer a cellphone and speak contemporaneous with the ruse

call placed to Jorge Phone 2. At I: 17 p.m. SA Carr saw JORGE, LAMAS, and LIBERTY

DRIVER exit from the San Francisco Market and visit briefly in the parking lot before SA Carr

saw LIBERTY DRIVER enter the Maroon Liberty and JORGE and LAMAS entered the White

Ford.



Affidavit of Jeffrey Thomas                                                             Page 25
         Case 3:19-mc-00068          Document 1        Filed 01/31/19      Page 39 of 63




       75.     Agents followed the White Ford and Maroon Liberty as they traveled in tandem

to a location near 8900 NE 4th Avenue in Portland, Oregon where they arrived at about 2:20 p.m.

Agents terminated surveillance of that location at about 2:45 p.m.

       76.     Later in the afternoon on December 18, 2018, after we terminated surveillance of

JORGE, LAMAS and LIBERTY DRIVER, I drove to the intersection of SE 67 th Avenue and SE

Boise Street to see if the Red Accord was still parked there. The Red Accord had been moved.

I searched the surrounding neighborhood and at 3:32 p.m. I found the Red Accord legally

parked about five blocks away on SE Boise Street near the intersection with SE 62 nd Avenue.

Based on this surveillance I believe that someone moved the Red Accord from its location at

67th and Boise to diminish curiosity from neighbors and to avoid detection by law enforcement.

       77.     After I found the Red Accord, I stopped approximately two blocks down 62 nd

from where the Red Accord was parked on Boise Street to write down some notes and review

photos I had taken of the Red Accord. A few minutes later I saw the Maroon Liberty drive past

me on 62 nd Avenue traveling away from the area of the Red Accord.

       78.     In early 2018, I assisted in an investigation of another heroin distribution cell

operating in Portland, Oregon. That distribution cell had a similar organizational structure to the

cell I am currently investigating. Both heroin cells were comprised of a dispatcher that took

heroin orders over the phone and then sent a separate courier to make the delivery to the

customer. During the previous investigation a courier was arrested and told agents that the group

used a vehicle as a mobile drug stash location. According to this courier, the stash vehicle was

regularly moved and the courier then received a phone call notifying him of the new location

where the stash car was parked. Based on this information combined with surveillance of the



Affidavit of Jeffrey Thomas                                                                  Page 26
            Case 3:19-mc-00068       Document 1       Filed 01/31/19      Page 40 of 63




Red Accord as described herein, I believe the Red Accord is being used as a mobile drug or

money stash location.

        Surveillance of JORGE, LAMAS and LIBERTY DRIVER on December 21, 2018

        79.     On December 21, 2018, I conducted surveillance at Hazel Residence where

agents have observed JORGE several times. Based on court authorized geolocation data for

phones used by JORGE, I believe that JORGE sleeps at Apartment 23 but frequents Hazel

Residence on a near daily basis. LAMAS and LIBERTY DRIVER have also been observed at

the Hazel Residence on multiple occasions.

        80.     At approximately 11 :30 a.m. on December 21, 2018, I saw the front door to Hazel

Residence open and an elderly woman walked away from the residence. I saw that the door

remained open and then LAMAS leaned out of the front door holding open the screen/security

door while looking around. LAMAS then closed the door and disappeared inside the residence.

        81.     At 11 :41 a.m. I saw the Maroon Liberty arrive and park on the street about three

houses east of Hazel Residence. I saw LIBERTY DRIVER exit Maroon Liberty, walk to the

passenger side and retrieve what appeared to be two plastic grocery type sacks from the Maroon

Liberty and then walk to Hazel Residence. I noticed that there was plenty of parking closer to

the residence and recalled that we have seen other associates park a few houses away and walk to

Hazel Residence. I believe members of the organization park a distance away from Hazel

Residence so that their vehicles would not lead law enforcement officers to the drug stash

location.

        82.     I watched as LIBERTY DRIVER walked past the front door of Hazel Residence

and disappeared down the side yard of Hazel Residence. As described below, several minutes

later I saw LIBERTY DRIVER emerge from the front door of Hazel Residence empty handed

Affidavit of Jeffrey Thomas                                                               Page 27
         Case 3:19-mc-00068         Document 1      Filed 01/31/19     Page 41 of 63




and then walk back inside the residence. I suspect that LIBERTY DRIVER entered Hazel

Residence from a rear door to the residence.

       83.    At 11 :57 a.m. I saw JORGE exit from the front door of Hazel Residence and

walk around the front yard and driveway area of the residence while he appeared to be having a

conversation over a cellphone. JORGE returned to the Hazel Residence and then came back out

a few minutes later followed by LIBERTY DRIVER. I saw JORGE and LIBERTY DRIVER

crouch down and look at the front end of a Nissan Armada that was parked in the driveway of

Hazel Residence. JORGE and LIBERTY DRIVER continued their visual examination of the

vehicle for a few minutes before both men walked back to and entered Hazel Residence.

       Surveillance of LIBERTY DRIVER and Red Accord on January 4, 2019

       84.    On December 27, 2018, agents installed a GPS tracking device on the Red

Accord (suspected drug stash car) when it was parked in southeast Portland. On January 4,

2019, geolocation data for the Red Accord showed that it had been moved to the parking lot of

"Crunch Fitness" located at 17800 SW Kinnaman Road in Aloha, Oregon. This location is

across the street and within a few hundred yards of Apartment 208 where LIBERTY DRIVER

lives. Agents responded to the area and at 11 :30 a.m. SA Carr observed that the Red Accord

was parked unoccupied. Agents maintained surveillance of the Red Accord and at 12:55 p.m.

SA Carr saw the Maroon Liberty arrive and park on the driver's side of the Red Accord.

       85.    SA Carr saw LIBERTY DRIVER exit the Maroon Liberty, unlock and enter the

Red Accord and start the engine. While the Red Accord sat idling, SA Carr saw LIBERTY

DRIVER return to passenger side of the Maroon Liberty and retrieve a small plastic bag and box

from inside the Maroon Liberty. SA Carr then saw LIBERTY DRIVER return to the Red

Accord and enter the driver's seat with the bag and box in hand. SA Carr then saw LIBERTY

Affidavit of Jeffrey Thomas                                                              Page 28
          Case 3:19-mc-00068         Document 1       Filed 01/31/19     Page 42 of 63




DRIVER depart the parkinglot in the Red Accord. SA Carr watched as LIBERTY DRIVER

moved the Red Accord approximately 200 yards down Kinnaman Road where it was then

parked on the side of the road. A few minutes later SA Carr drove by the Red Accord and saw

that it was no longer occupied. Agents maintained surveillance of the Red Accord and the

Maroon Liberty however LIBERTY DRIVER did not return to either vehicle before 3:00 p.m.

when the surveillance was terminated.

       Surveillance of LIBERTY DRIVER and Red Accord on January 7, 2019

       86.     Three days later, on January 7, 2019, at 8:30 a.m., geolocation data for the Red

Accord showed it had been moved again and was located on the east side of the road near 4900

SW 180th A venue, Aloha, Oregon. SA Carr arrived in the area and located the Red Accord

parked unoccupied on the side of the road. Approximately 50 yards north of the Red Accord,

SA Carr located the Maroon Liberty. Both vehicles were parked within a few hundred yards of

LIBERTY DRIVER's residence, Apartment 208.

       87.     At 10:15 a.m., SA Carr observed LIBERTY DRIVER approach the Red Accord

on foot from the south. SA Carr saw the LIBERTY DRIVER start the Red Accord and then

reposition the vehicle further off the road but in the same area. SA Carr then observed the

LIBERTY DRIVER walk around the Maroon Liberty before entering the vehicle. SA Carr saw

the LIBERTY DRIVER drive the Maroon Liberty approximately 250 yards east before parking

the Maroon Liberty in the Crunch Fitness parking lot at 17800 SW Kinnaman Road, Aloha,

Oregon.

       88.     SA Otte observed UBERTY DRIVER exit the Maroon Liberty and proceed on

foot approximately 350 yards to the Dollar Tree Store at 17475 SW Farmington Road, Aloha,

Oregon. Minutes later, SA Otte saw LIBERTY DRIVER exit the Dollar Tree Store and walk to

Affidavit of Jeffrey Thomas                                                               Page 29
          Case 3:19-mc-00068       Document 1       Filed 01/31/19     Page 43 of 63




the Bales Farmington Market Place Grocery Store at 17675 SW Farmington Road, Aloha,

Oregon arriving at 10:35 a.m. About an hour later SA Carr went to the area of a Starbucks inside

the grocery store and saw the LIBERTY DRIVER sitting in the Starbucks Food Court appearing

to talk on a cellphone.

         Continued Surveillance of LIBERTY DRIVER, LAMAS, and JORGE on January

7,2019

         89.   Agents continued to watch the grocery store waiting for LIBERTY DRIVER to

exit the store. At 11 :35 a.m., SA Carr saw the LIBERTY DRIVER exit the Bales Farmington

Market Place Grocery Store and walk east through the parking lot. At 11 :45 a.m., SA Otte saw

the Green Malibu was in the parking lot and saw LIBERTY DRIVER walk to and enter the

passenger side of the Green Malibu. Agents then temporarily lost contact with the Green

Malibu.

         90.   Approximately 30 minutes later, SA Otte located the unoccupied Green Malibu

in a parking lot near the HomeTown Buffet Restaurant at 3790 SW Hall Boulevard, Beaverton,

Oregon. At 12:30 p.m., SA Carr observed JORGE's Gray Camry arrive and park near the

Green Malibu. SA Otte observed JORGE and an unidentified Hispanic female (UF) exit the

Gray Camry and enter the HomeTown Buffet Restaurant. Approximately 45 minutes later SA

Carr observed LAMAS then JORGE, LIBERTY DRIVER, and the UF exit the HomeTown

Buffet Restaurant. SA Carr saw LAMAS depart in the Green Malibu and JORGE, LIBERTY

DRIVER and lJF depart in JORGE's Gray Camry. Agents followed the Gray Camry to an

Oregon Department of Motor Vehicles office and terminated surveillance a short time later.




Affidavit of Jeffrey Thomas                                                            Page 30
         Case 3:19-mc-00068           Document 1         Filed 01/31/19    Page 44 of 63




       Identification of Apartment 23 and Apartment 208 on January 14, 2019

       91.     On January 14, 2019, agents utilized court authorized geolocation data for Jorge

Phone 3 to conduct surveillance of JORGE, LAMAS and LIBERTY DRIVER. Agents observed

as JORGE did laundry at a laundromat and later saw JORGE, LAMAS, and LIBERTY DRIVER

dining at a Denney's restaurant in northeast Portland.

       92.     At 7:41 p.m. SA Carr saw Gray Camry arrive in the parking lot near Apartment

208. Agents saw that the geolocation data for Jorge Phone 3 was also in that area at that time.

SA Carr then saw LIBERTY DRIVER exit the passenger side of Gray Camry and walk towards

building number 17875, where Apartment 208 is located. SA Carr then saw LIBERTY DRIVER

unlock the door and enter Apartment 208. A few minutes later SA Carr saw JORGE depart the

parking lot driving Gray Camry.

       93.     At 7:53 p.m. I saw Gray Camry arrive in the parking lot of the Jefferson Square

Apartments where Apartment 23 is located. I watched as the Gray Camry pulled through the

lot then reversed direction and drove back out the exit to 189th Avenue where it parked on the

street as there were no other visitor spaces available.· A few minutes later I saw a male fitting

JORGE's description, whom I believe was JORGE, walk from the direction of the Gray Camry

carrying an armful of laundry. JORGE continued to walk towards Apartment 23 and I walked a

different parallel route in order to see where JORGE went without following directly behind him.

       94.     Apartment 23 is located in one of several duplexes situated around a small

common courtyard. At 7:55 p.m. I saw JORGE stopped in front of the door to Apartment 23. I

also heard noises that sounded like JORGE was attempting to open the door to Apartment 23.

At that time JORGE paused and watched me as I walked through the courtyard and down a path

towards the parking lot. Surveillance of JORGE was then terminated.

Affidavit of Jeffrey Thomas                                                                 Page 31
             Case 3:19-mc-00068        Document 1      Filed 01/31/19      Page 45 of 63




            Surveillance of LIBERTY DRIVER on January 15, 2019

            95.   As described above, on the evening of January 14, 2019, SA Carr observed

LIBERTY DRIVER enter Apartment 208. The following morning, SA Otte established

surveillance near Apartment 208. Later that morning, SA Otte observed LIBERTY DRIVER

walk down the stairs from the area of Apartment 208 and apartment 207, the only apartments on

the second floor accessed by this stairwell. The stairs leading to the third floor of the building

partially blocked SA Otte's view of Apartment 208; however, SA Otte observed that the door to

apartment 207 did not appear to open prior to LIBERTY DRIVER walking down the stairs and

SA Otte believes that UBER TY DRIVER exited Apartment 208.

            Surveillance of JORGE and White Ford on January 16, 2019

            96.   On January 16, 2019, geolocation data for Jorge Phone 3 was reported in the area

of Hazel Residence. Officers established surveillance near Hazel Residence and at about 2:20

p.m. I saw the White Ford depart from the area of Hazel Residence with chairs and refuse in

the bed of the truck. I saw that JORGE was operating the White Ford and that there was a male

passenger. I could not identify the passenger at that time as my view was limited. Agents

maintained surveillance of the White Ford and followed the vehicle through Hillsboro and

eventually to the Waste Management Transfer Station located at 1525 B Street in Forest Grove,

Oregon at about 3: 10 p.m. Throughout the follow of the White Ford geolocation data for Jorge

Phone 3 consistently moved with the approximate location of JORGE and the White Ford.

Surveillance was terminated a short time after the White Ford arrived at the Waste Management

facility.




Affidavit of Jeffrey Thomas                                                                 Page 32
         Case 3:19-mc-00068          Document 1       Filed 01/31/19     Page 46 of 63




       Suspected Drug Delivery to Hazel Residence on January 29, 2019

       97.     On January 28, 2019, CS called JORGE at Jorge Phone 3 to discuss future drug

deals. JORGE told the CS that JORGE was expecting a new supply of drugs to arrive the next

day, January 29, 2019. As described above, on January 29, 2019, agents saw that GPS tracker

data for Green Malibu traveled to and parked near the Hazel Residence. At about 12:32 p.m.

GPS tracker data for the Green Malibu and Red Accord showed that the two vehicles had

departed from the area of Hazel Residence. Agent's watched the GPS tracker data as Green

Malibu and Red Accord traveled south on I-5 and made a few stops in the area of the I-5 and

Highway 214 interchangein Woodburn, Oregon between 1:00 p.m. and 1:30 p.m. Agents were

not in position to see either vehicle during the Woodburn stops. A short time later both vehicles

began to travel north on I-5 towards Beaverton, Oregon.

       98.     I established surveillance near the Hazel Residence at approximately 1:55 p.m. in

anticipation of the Green Malibu and Red Accord returning. At 1:56 p.m. l saw Red Accord

tum down Hazel Street from the west traveling east. At the same time I saw Green Malibu on

Hazel Street approaching Hazel Residence from the east. The Red Accord drove past Hazel

Residence and disappeared from my view. About this same time, I saw Green Malibu tum in

to the driveway of Hazel Residence then reverse course and depart east on Hazel Street in the

same direction that Red Accord had traveled.

       99.     A few minutes later GPS data for the Red Accord showed the car was parked up

the street to the west of my location where it had a view of my vehicle. I saw that the Red

Accord was parked with its headlights on and that it appeared to be occupied twice. Several

minutes later the Red Accord traveled east on Hazel Street past my location. The Red Accord

made a U-tum and parked across the street from my vehicle. I saw LAMAS exit the passenger

Affidavit of Jeffrey Thomas                                                               Page 33
         Case 3:19-mc-00068          Document 1       Filed 01/31/19     Page 47 of 63




door of the Red Accord and stand there waiting for JORGE. I saw JORGE exit the driver's door

and then walk in a loop from the Red Accord around my vehicle then return to the area of the

Red Accord. I saw that JORGE appeared to be studying my vehicle. I don't know what stood

out to JORGE about my vehicle but I believe he was suspicious that it could be a law

enforcement vehicle.

       100.    JORGE then walked a few houses to the east and walked up the driveway for

Hazel Residence. As JORGE walked to the Hazel Residence, I saw LAMAS walk east passed

Hazel Residence then disappear down the street out of my view. At 2:22 p.m. I saw the Green

Malibu pull into the driveway of Hazel Residence. At 2:23 p.m. I saw LAMAS walking from

the area of Green Malibu carrying a backpack over his shoulder. I watched as LAMAS passed

the front door to Hazel Residence and then disappeared from my view at the side yard of Hazel

Residence. At 2:24 p.m. I saw the Green Malibu depart from Hazel Residence. Based on GPS

tracker data the Green Malibu traveled part way around the block and parked near the

intersection of SW Berthold Avenue and SW Brendon Ct.

       101.    At 2:30 p.m. I saw LAMAS walking east on Hazel Street from the area of where

the Green Malibu had been parked and then disappear from my view near the driveway for

Hazel Residence.

       102.    Based on this surveillance combined with the CS' phone call with JORGE the day

before, I believe that JORGE and LAMAS traveled to the Woodburn area in separate vehicles in

order to obtain a new supply of drugs. I believe that JORGE intentionally separates himself from

the actual drugs in order to thwart law enforcement investigation and diminish his risk of being

arrested. I believe that JORGE followed LAMAS to act as counter surveillance or to make sure

that the pickup of the new supply of drugs went as planned.

Affidavit of Jeffrey Thomas                                                               Page 34
          Case 3:19-mc-00068           Document 1        Filed 01/31/19      Page 48 of 63




        103.    I believe that something about my vehicle caused JORGE or LAMAS concern

when they returned to the area of the Hazel Residence. I believe that the Green Malibu had the

drugs inside and that LAMAS parked it away from Hazel Residence before JORGE drove the

Red Accord to LAMAS' location and picked LAMAS up. I believe that JORGE then drove the

Red Accord to the location where they could watch my vehicle and Hazel Street in effort to

detect the presence of law enforcement. I believe that JORGE and LAMAS intentionally

avoided the Hazel Residence until they had assuaged their concerns about my vehicle. I believe

that when I saw LAMAS carry a backpack from the area of the Green Malibu past the front

door to Hazel Residence and then disappear down the side yard of Hazel Residence that

LAMAS was likely moving the new supply of drugs from the Green Malibu to wherever they

store the drugs at Hazel Residence.

        Other Surveillance and Examination of Trash

        104.    During the investigation, other officers and I have conducted surveillance on

JORGE, LAMAS and LIBERTY DRIVER on multiple occasions. As described herein,

following the first controlled purchase, I believe LAMAS used Green Malibu and Red Accord

to facilitate additional drug deliveries based on our surveillance. However, during other

surveillance operations, officers did not witness any activity that appeared to involve the

distribution of drugs, other than the descriptions provided in this affidavit. It is noted that on

several occasions officers observed the target subjects enter or exit locations where surveillance

officers were unable to conduct surveillance without concern of being spotted. Additionally,

officers conducted most of the surveillance during daylight hours and did not focus significant

surveillance efforts later at night.



Affidavit of Jeffrey Thomas                                                                   Page 35
         Case 3:19-mc-00068         Document 1       Filed 01/31/19      Page 49 of 63




       105.    On January 10, 2019, other officers and I examined the discarded trash and

recycling bin at Hazel Residence. Officers did not locate any items of evidentiary value

pursuant to this examination.

                           IDENTIFICATION OF RESIDENCES

       JORGE's Residence: Apartment 23

       106.    As described herein, we have utilized CS to conduct three controlled purchases of

drugs that were all coordinated over the phone by JORGE. In November and December 2018

CS arranged to purchase four pieces of heroin on two separate occasions. In January 2019 CS

called JORGE who arranged the delivery of a pound of suspected methamphetamine. Based on

these controlled purchases I believe that JORGE is the dispatcher or director of a heroin and

methamphetamine distribution group.

       107.    We have utilized court authorized geolocation data for cell phones used by

JORGE in combination with physical surveillance to determine that JORGE lives at Apartment

23. Although I did not see JORGE go into Apartment 23 on January 14, 2019, I believe that he

was intending to enter Apartment 23 until he noticed my presence. I believe that this

surveillance combined with geolocation data for phones used by JORGE consistently being

located in the area of Apartment 23 during the night, JORGE's primary vehicle (Gray Camry)

consistently being parked near Apartment 23, and other surveillance of JORGE coming and

going from the area of Apartment 23, I believe that JORGE lives at Apartment 23. The

utilities at Apartment 23 are subscribed to a Hispanic female. At this time we have not

identified any connection between the utility subscriber and JORGE.

       108.    Based on this investigation, I believe that JORGE is involved in distributing

heroin and methamphetamine. I belleve that JORGE lives at Apartment 23. Based on my

Affidavit of Jeffrey Thomas                                                                Page 36
         Case 3:19-mc-00068          Document 1       Filed 01/31/19      Page 50 of 63




training and experience, I know that it is common for drug traffickers to maintain items of

evidentiary value, including controlled substances, cell phones, drug ledgers, firearms, currency

and other items where they live. I believe that evidence of JORGE's drug trafficking activities

will be located at Apartment 23, and that specifically Jorge Phones 1, 2, and 3 as well as

documented government funds, used to purchase heroin and methamphetamine from JORGE and

LAMAS, will be located at JORGE's residence or in his vehicles, including Gray Camry,

White Ford, and Red Accord.

       Hazel Residence - Suspected Drug Stash Location

       109.    Beginning with the first heroin buy on November 9, 2019, through surveillance

we have observed JORGE and his co-conspirators, to include LAMAS and UBER TY DRIVER,

coming and going from the Hazel Residence on numerous occasions. I have conducted

surveillance of the Hazel Residence several times. The person I have most commonly seen at

this residence is JORGE, the person that coordinates the drug deliveries for this drug trafficking

organization. As previously described, I believe that the pound of methamphetamine LAMAS

delivered to CS on January 18, 2019, was picked up at Hazel Residence immediately before the

delivery to the CS.

       110.     As described herein, based on JORGE's statement to CS that he expected a new

supply of drugs on January 29, 2019, combined with the surveillance of JORGE and LAMAS on

January 29, 2019, I believe that JORGE and LAMAS obtained a new supply of drugs and

brought it back to the Hazel Residence to be stored pending distribution.

       111.    From previous surveillance operations I have driven through the apartment

complex that is located across the back fence of Hazel Residence. From this view I have

observed a storage shed that is located within the fenced yard behind Hazel Residence. As

Affidavit of Jeffrey Thomas                                                                Page 37
            Case 3:19-mc-00068       Document 1       Filed 01/31/19      Page 51 of 63




described herein, On December 21, 2018, I saw LIBERTY DRIVER carry two grocery type bags

past the front door to Hazel Residence and then disappear down the side yard of Hazel

Residence as did LAMAS with the backpack on January 29, 2019. Based on these observations

I believe that LAMAS and LIBERTY DRIVER entered Hazel Residence from a back door and

that they potentially secured the bags they carried in the shed behind Hazel Residence. I believe

that the search of Hazel Residence and the shed behind Hazel Residence will locate evidence of

drug trafficking activity to include drugs, packaging materials, residue of drugs, firearms and or

currency.

                             IDENTIFICATION OF VEHICLES

       Gray Camry-JORGE's Car

       112.    As described herein, agents have observed JORGE operating the Gray Camry on

several occasions. Every time we have seen the Gray Camry used, JORGE has been the driver.

Based on my training and experience, I know that it is common for drug traffickers to maintain

items of evidentiary value, including controlled substances, cell phones, drug ledgers, firearms,

currency and other items in their vehicles. I believe a search of the Gray Camry will locate

evidence of JORGE's drug trafficking activities, specifically the telephones used by JORGE to

arrange the controlled purchases of heroin and methamphetamine with CS.

       White Ford - JORGE 's Truck

       113.    As described herein, agents have observed JORGE operating the White Ford on

several occasions. Every time we have seen the White Ford used, JORGE has been the driver.

Based on my training and experience, I know that it is common for drug traffickers to maintain

items of evidentiary value, including controlled substances, cell phones, drug ledgers, firearms,

currency and other items in their vehicles. I believe a search of the White Ford will locate

Affidavit of Jeffrey Thomas                                                                Page38
          Case 3:19-mc-00068         Document 1       Filed 01/31/19      Page 52 of 63




evidence of JORGE's drug trafficking activities, specifically the telephones used by JORGE to

arrange the controlled purchases of heroin and methamphetamine with CS.

        Green Malibu -LAMAS' Vehicle

        114.    I believe that LAMAS is a heroin and methamphetamine courier. As described

herein, agents have observed LAMAS operating the Green Malibu on several occasions

including the December 2018 delivery of suspected heroin to CS and the January 2019 delivery

of suspected methamphetamine to CS. I know from my training and experience that it is

common for drug traffickers to maintain items of evidentiary value, including controlled

substances, cell phones, drug ledgers, firearms, currency and other items in their vehicles. I

believe a search of the Green Malibu will locate controlled substances, telephones used by

LAMAS, U.S. currency, and other items of evidentiary value related to LAMAS' drug

trafficking activities.

        Red Accord - Mobile Stash Location

        115.    As described herein, the Red Accord was initially identified as a believed drug

stash location on December 13, 2018, after LAMAS delivered heroin to CS and then repeatedly

accessed the Red Accord in conjunction with what appeared to be two other drug deals. On

December 26, 2018, United States Magistrate Judge Youlee Yim You authorized the installation

of a GPS tracking device on Red Accord. On December 27, 2018, agents installed a GPS

tracking device on the Red Accord. Since that first surveillance, agents have seen LIBERTY

DRIVER start and move Red Accord on several occasions and move a box from the Maroon

Liberty and place it in the Red Accord during one of those surveillances.

        116.    On January 23, 2019, I observed the Red Accord parked in a visitor space in the

parking lot where JORGE's apartment, Apartment 23, is located. Around that time, data from

Affidavit of Jeffrey Thomas                                                                Page 39
             Case 3:19-mc-00068        Document 1        Filed 01/31/19      Page 53 of 63




the GPS tracking device showed the vehicle traveled to northeast Portland on a few different

occasions.

        117.    As previously described, I believe that JORGE drove the Red Accord on January

29, 2019, when I suspect that JORGE followed LAMAS to obtain a new supply of drugs and

then return to the Hazel Residence. Later that afternoon GPS tracker data for the Red Accord

showed that the Red Accord was driven and parked in the area of 2790 SE 81 st Avenue in

Portland, Oregon at 5:32 p.m. and remained there overnight. I believe that JORGE and LAMAS

may have resupplied the drug stash car, the Red Accord, and deployed it at another location in

southeast Portland as they did when we first saw the Red Accord being accessed by LAMAS in

east Portland in December 2018.

        118.    Based on the surveillance of LAMAS, LIBERTY DRIVER and the recent use of

the Red Accord described herein, I believe the Red Accord continues to be used in support of

the drug trafficking activities of JORGE, LAMAS, and LIBERTY DRIVER and will contain

evidence of that activity, to include drugs, packaging materials, residue of drugs,

traps/compartments, and or currency.

                 KNOWLEDGE BASED ON TRAINING AND EXPERIENCE

        119.    Based upon my training and experience, and conversations with, and training

from, other officers and agents involved in drug investigations, I know the following:

        a.      Traffickers of controlled substances, and those who assist them, maintain and tend

to retain accounts or records of their drug trafficking activities, including lists of drug quantities

and money owed, telephone records including contact names and numbers, photographs, and

similar records of evidentiary value. These items are generally kept in locations where drug



Affidavit of Jeffrey Thomas                                                                    Page 40
               Case 3:19-mc-00068        Document 1        Filed 01/31/19      Page 54 of 63




traffickers believe their property is secure and will remain undetected from law enforcement,

such as inside their homes and vehicles.

          b.       Traffickers of controlled substances commonly maintain records such as

telephone numbers of their suppliers, customers and associates in the trafficking organization

and it is common to find drug traffickers keeping records of said associates in cellular

telephones. Traffickers often maintain cellular telephones for ready access to their clientele and

to maintain their ongoing drug trafficking. Traffickers often change their cellular telephone

numbers to avoid detection by law enforcement and it is common for traffickers to use more than

one cellular telephone at any one time. Traffickers often retain previously-used cellular

telephones for a period of time after they discontinued using the telephones.

          c.       Traffickers maintain evidence of their criminal activity at locations that are

convenient to them, including their residences and vehicles. This evidence often includes more

than contraband and paraphernalia and includes financial records, records of property and

vehicle ownership, records of property rented, and other documentary evidence relating to their

crimes.

          d.      Traffickers frequently maintain items necessary for weighing, packaging and

cutting drugs for distribution. This paraphernalia often includes, but is not limited to, scales,

plastic bags and cutting/diluting agents and items to mask the odor of drugs.

          e.      Traffickers frequently maintain records, books, notes, ledgers, and other papers

relating to the transportation and distribution of controlled substances in locations convenient to

them, such as their residences and vehicles.

          f.      Traffickers often maintain weapons, including guns and ammunition, in secure

locations such as their residences and vehicles, in order to protect their drugs and drug proceeds.

Affidavit of Jeffrey Thomas                                                                     Page 41
             Case 3:19-mc-00068        Document 1       Filed 01/31/19      Page 55 of 63




        g.       Traffickers often have false identification documents and identification

documents in the names of others.

        h.       Drug trafficking is a cash business and in order to escape notice from authorities

for using unexplained income, or hide excessive cash from illegal activities, traffickers either

keep large quantities of cash at home or other secure locations, or convert cash into other

valuable assets, such as jewelry, monetary instruments, or other negotiable forms of wealth.

Records of such conversions are often stored where a trafficker Iives.

       Electronically Stored Information

        120. . As described above and in Attachment B, this application seeks permission to

search for records that might be found on the Premises, in whatever form they are found. One

form in which the records will likely be found is data stored on a computer's hard drive, on other

storage media, or other digital devices, including cell phones (hereinafter collectively referred to

as digital devices). Thus, the warrant applied for would authorize the seizure of electronic

storage media or the copying of electronically stored information, all under Rule 41 (e)(2)(B).

        121.     There is probable cause to believe, and I do believe, that records will be stored on

a digital device because, based on my knowledge, training, and experience, I know that drug

traffickers/distributors often communicate with their associates using cellular telephones. I am

also aware that drug traffickers/distributors often change cellular telephones as a means to evade

detection by law enforcement. Furthermore, I have learned in my training that large-scale drug

traffickers/distributors often will utilize several cellular phones, including prepaid phones, as a

method to compartmentalize their drug trafficking/bulk cash activities and as a means to evade

detection by law enforcement. Furthermore, I have learned that drug traffickers and distributors

often create fictitious names and addresses on their personal cell phones as well to avoid

Affidavit of Jeffrey Thomas                                                                   Page 42
             Case 3:19-mc-00068       Document 1       Filed 01/31/19      Page 56 of 63




detection by law enforcement. The information described below I have learned through my

training and experience to include information learned from the United States Attorney's Office

as it relates to electronically stored information.

        a.       Computer files or remnants of such files can be recovered months or even years

after they have been downloaded onto a digital device, deleted, or viewed via the Internet.

Electronic files downloaded to a digital device can be stored for years at little or no cost. Even

when files have been deleted, they can be recovered months or years later using forensic tools.

When a person "deletes" a file on a digital device, the data contained in the file does not actually

disappear; rather, that data remains on the digital device until it is overwritten by new data.

Therefore, deleted files or remnants of deleted files, may reside in free space or slack space-

that is, in space on the digital device that is not currently being used by an active file-for long

periods of time before they are overwritten. In addition, a digital device's operating system may

also keep a record of deleted data in a "swap" or "recovery" file.

       b.        Wholly apart from user-generated files, digital devices-in particular, internal

hard drives-contain electronic evidence of how a digital device has been used, what it has been

used for, and who has used it. To give a few examples, this forensic evidence can take the form

of operating system configurations, artifacts from operating system or application operation, file

system data structures, and virtual memory "swap" or paging files. Digital device users typically

do not erase or delete this evidence, because special software is typically required for that task.

However, it is technically possible to delete this information.

       c.        Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or "cache."



Affidavit of Jeffrey Thomas                                                                  Page 43
             Case 3:19-mc-00068       Document 1        Filed 01/31/19      Page 57 of 63




        d.       Based on actual inspection of other evidence related to this investigation,

including intercepted wire communications, I am aware that digital devices were used to

facilitate the DTO's drug trafficking scheme. Thus, there is reason to believe that there is a

digital device currently located on the Premises.

        122.     As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the warrant

but also for forensic electronic evidence that establishes how digital devices were used, the

purpose of their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence will be on any digital device in the Premises, because, based on my

knowledge, training, and experience, I know:

       a.        Data on the digital device can provide evidence of a file that was once on the

digital device but has since been deleted or edited, or of a deleted portion of a file (such as a

paragraph that has been deleted from a word processing file). Virtual memory paging systems

can leave traces of information on the storage medium that show what tasks and processes were

recently active. Web browsers, email programs, and chat programs store configuration

information on the digital device that can reveal information such as online nicknames and

passwords. Operating systems can record additional information, such as the attachment of

peripherals, the attachment of USB flash storage devices or other external storage media, and the

times the digital device was in use. Computer file systems can record information about the

dates files were created and the sequence in which they were created.

       b.        Forensic evidence on a digital device can also indicate who has used or controlled

it. This "user attribution" evidence is analogous to the search for "indicia of occupancy" while

executing a search warrant at a residence. For example, registry information, configuration files,

Affidavit of Jeffrey Thomas                                                                    Page 44
            Case 3:19-mc-00068        Document 1       Filed 01/31/19       Page 58 of 63




user profiles, email, email address books, "chat," instant messaging logs, photographs, the

presence or absence of malware, and correspondence (and the data associated with the foregoing,

such as file creation and last-accessed dates) may be evidence of who used or controlled the

digital device at a relevant time. Further, forensic evidence on a digital device can show how

and when it was accessed or used. Such "timeline" information allows the forensic analyst and

investigators to understand the chronological context of access to the digital device, its use, and

events relating to the offense under investigation. This "timeline" information may tend to either

inculpate or exculpate the user of the digital device. Last, forensic evidence on a digital device

may provide relevant insight into the user's state of mind as it relates to the offense under

investigation. For example, information on a digital device may indicate the user's motive and

intent to commit a crime (e.g., relevant web searches occurring before a crime indicating a plan

to commit the same), consciousness of guilt (e.g., running a "wiping program" to destroy

evidence on the digital device or password protecting or encrypting such evidence in an effort to

conceal it from law enforcement), or knowledge that cert;iin information is stored on a digital

device (e.g., logs indicating that the incriminating information was accessed with a particular

program).

       c.      A person with appropriate familiarity with how a digital device works can, after

examining this forensic evidence in its proper context, draw conclusions about how digital

devices were used, the purpose of their use, who used them, and when.

       d.      The process of identifying the exact files, blocks, registry entries, logs, or other

forms of forensic evidence on a digital device that are necessary to draw an accurate conclusion

is a dynamic process. While it is possible to specify in advance the records to be sought,

electronic evidence is not always data that can be merely reviewed by a review team and passed

Affidavit of Jeffrey Thomas                                                                  Page 45
             Case 3:19-mc-00068          Document 1     Filed 01/31/19       Page 59 of 63




along to investigators. Whether data stored on a digital device is evidence may depend on other

information stored on the digital device and the application of knowledge about how a digital

device behaves. Therefore, contextual information necessary to understand other evidence also

falls within the scope of the warrant.

        e.       Further, in finding evidence of how a digital device was used, the purpose of its

use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a digital device. For example, the presence or absence of counter-forensic programs

or anti-virus programs (and associated data) may be relevant to establishing the user's intent.

        123.     In most cases, a thorough search of the Premises for information that might be

stored on a digital device often requires the seizure of the device and a later, off-site review

consistent with the warrant. In lieu of removing a digital device from the Premises, it is

sometimes possible to image or copy it. Generally speaking, imaging is the taking of a complete

electronic picture of the digital device's data, including all hidden sectors and deleted files.

Either seizure or imaging is often necessary to ensure the accuracy and completeness of data

recorded on the digital device and to prevent the loss of the data either from accidental or

intentional destruction. This is true because:

       a.        As noted above, not all evidence takes the form of documents and files that can be

easily viewed on site. Analyzing evidence of how a digital device has been used, what it has

been used for, and who has used it requires considerable time, and taking that much time on

premises could be unreasonable. As explained above, because the warrant calls for forensic

electronic evidence, it is exceedingly likely that it will be necessary to thoroughly examine

digital devices to obtain evidence. Digital devices can store a large volume of information.

Reviewing that information for things described in the warrant can take weeks or months,

Affidavit of Jeffrey Thomas                                                                    Page 46
             Case 3:19-mc-00068       Document 1       Filed 01/31/19     Page 60 of 63




depending on the volume of data stored, and would be impractical and invasive to attempt on-

site.

        b.       Records sought under this warrant could be stored in a variety of formats that may

require off-site reviewing with specialized forensic tools. Similarly, digital devices can be

configured in several different ways, featuring a variety of different operating systems,

application software, and configurations. Therefore, searching them sometimes requires tools or

knowledge that might not be present on the search site. The vast array of hardware and software

available makes it difficult to know before a search what tools or knowledge will be required to

analyze the system and its data on the Premises. However, taking the digital device off-site and

reviewing it in a controlled environment will allow its examination with the proper tools and

knowledge.

        124.    Nature of the examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant for which I apply would permit seizing, imaging, or otherwise copying

digital devices that reasonably appear to contain some or all of the evidence described in the

warrant and would authorize a later review of the device or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire device, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

        125.    The initial examination of the digital device will be performed within a reasonable

amount of time not to exceed 120 days from the date of execution of the warrant. If the

government needs additional time to conduct this review, it may seek an extension of the time

period from the Court within the original 120-day period from the date of execution of the

warrant. The government shall complete this review within 180 days of the date of execution of

Affidavit of Jeffrey Thomas                                                                 Page 47
         Case 3:19-mc-00068           Document 1        Filed 01/31/19       Page 61 of 63




the warrant. If the government needs additional time to complete this review, it may seek an

extension of the time period from the Court.

        126.    If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the digital device do not contain any data falling within the

scope of the warrant, they will not search or examine those files or folders further without

authorization from the Court. Law enforcement personnel may continue to examine files or data

falling within the purview of the warrant, as well as data within the operating system, file

system, software application, etc., relating to files or data that fall within the scope of the

warrant, through the conclusion of the case.

        127.   If an examination is conducted, and the digital device does not contain any data

falling within the ambit of the warrant, the government will return the digital device to its owner

within a reasonable period of time following the search and will seal any image of the digital

device, absent further authorization from the Court.

        128.   The government may retain the digital device as evidence, fruits, contraband, or

an instrumentality of a crime or to commence forfeiture proceedings against the digital device

and/or the data contained therein.

        129.   The government will retain a forensic image of the digital device for a number of

reasons, including proving the authenticity of evidence to be used at trial, responding to

questions regarding the corruption of data, establishing the chain of custody of data, refuting

claims of fabricating, tampering, or destroying data, and addressing potential exculpatory

evidence claims where, for example, a defendant claims that the government avoided its

obligations by destroying data or returning it to a third party.



Affidavit of Jeffrey Thomas                                                                       Page 48
          Case 3:19-mc-00068          Document 1        Filed 01/31/19       Page 62 of 63




                                          CONCLUSION

        130.    Based on the information described herein, I believe that we have obtained

sufficient evidence to show that JORGE, LAMAS, and LIBERTY DRIVER, among others, are

involved in drug trafficking in the District of Oregon. As described herein, through CS, agents

have purchased four pieces of heroin coordinated by JORGE and delivered by LAMAS.

Additionally, I believe that LIBERTY DRIVER gave LAMAS the pound ofmethamphetamine

that LAMAS then delivered to CS, and that this transaction was also coordinated by JORGE.

        131.   This affidavit also provides details to support my belief that each of the locations

described herein is used by the subjects as their primary residences and/or locations to store

drugs. This affidavit also provides details regarding vehicles used by the target subjects, both to

facilitate drug trafficking and as their primary vehicles.

        132.   Based on my training and experience, I believe it is common for drug traffickers

to maintain ready access to their drugs so as to be able to sell to customers on short notice. I

know it is also common for drug traffickers to maintain other items used in the distribution of

drugs, such as scales and packaging materials and cutting/diluting agents.

        133.   Based on my training and experience, I know that it is also common for drug

traffickers to maintain other items of evidentiary value, including cell phones, drug ledgers,

firearms, currency and other items, such as documents related to bank accounts, vehicle and/or

property ownership or property rentals including safe deposit boxes and storage units. These

items are often kept in residences and vehicles used by the drug traffickers. As described in

detail herein, the subjects of this investigation have used their cellphones to facilitate the

commission of the target offenses. Many of the subjects have used multiple phones during the



Affidavit of Jeffrey Thomas                                                                      Page 49
         Case 3:19-mc-00068           Document 1       Filed 01/31/19       Page 63 of 63




wiretap phase of the investigation. These cell phones, including phones that the subjects have

discontinued using, can be of evidentiary value.

        134.    Based on the facts provided in this affidavit, I believe there is probable cause that

evidence described in Attachment B will be found inside the locations and vehicles described in

Attachment A.

       135.     I have discussed this affidavit and its contents with Assistant United States

Attorney Thomas H. Edmonds. AUSA Edmonds advised me that, in his opinion, the affidavit

and application are legally and factually sufficient to establish probable cause to support the

issuance of the requested warrants.




                                                         gent, Drug Enforcement Administration

       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at
6--(31.f    a.m/@on JanuaryO/, 2019.                                    .



                                                           LE JOHN V. ACOSTA
                                                         STATES MAGISTRATE JUDGE




Affidavit of Jeffrey Thomas                                                                  Page 50
